1-9DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/2022 has been entered and accepted. 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. While the examiner agrees that sintering would provide significant results, the MPEP further requires product-by-process limitations disclose an “unobvious difference” between the claimed invention and the prior art. Having components remain stable at higher temperature and forces is an obvious consequence of sintering and is not an “unobvious difference”. The use of sintering as a well-known and reliable method of connecting was also evidenced in the previous action by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1). Further, the use of the limitation “a permanent connection” does not seem to add any additional requirements for the sintering and the MPEP also teaches that making an object integral is merely a matter of obvious engineering choice. MPEP2144.04.VB.

Claim Interpretation
	Regarding the term “a permanent connection”, any sintering done is considered to be a permanent connection. The word permanent does not seem to apply any additional requirements for sintering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JAGIELLA (DE 4201640 C1), in view of SHEN (CN 206966872 U) and LIU (CN 2097057 U).
Regarding claim 1, JAGIELLA teaches a unitary adapter for electrically energizing a cutting nozzle of a laser cutting head to enable capacitive gap measurements (Figure 4), the unitary adapter comprising:
a ceramic body (insulating body 3) having an opening through the center (Figure 4) thereof from a first end termination (where sensor element 4 is located) to a second, opposing end termination (end at which contacts 9 and 13 are touching); 
and a plurality of electrical connection components including: 
a threaded conductive holder connected to the opening of the cylindrical ceramic body at the first end termination (Figure 4 Paragraph 52; sensor element 4 is screwed into an internal thread 31 with a corresponding external thread at the first end tip of insulating body 3); 
Because the sensor element is screwed into place into an internal thread, it would inherently have a thread which connects it to the internal thread 31 of insulating body 3. Furthermore, conductive elements used for capacitive measurements are known in the art to be threaded as evidenced by nozzle 1 of Klingel (US 5128508 A).
While JAGIELLA does not teach that the threaded conductive holder is sintered to the opening of the cylindrical ceramic body, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in This claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a permanent connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.
an outer conductive shield (Paragraph 45; nozzle body 2 which is made of metal) 
a coaxial socket connector (coaxial connector socket 5 including first line 8 within body 2 and contact 9) located at and connected to to a portion of the second, opposing end termination of the cylindrical ceramic body (Figures 1 and 4; coaxial connector socket 5 including first line 8 up to contact 9 and contact 9 are located at an opposing termination of the insulating body 3 from sensor element 4), the coaxial socket connector including a central conductor (signal line connection 6, first line 8, and contact 9) and an outer ground shielding layer insulated from the central conductor (Paragraph 31; shielding of the coaxial cable is connected to the other line connection 7)
In this interpretation, the coaxial connector socket, the portion of first line 8 up to contact 9, and contact 9 are all consider parts of the coaxial socket connector.
Paragraph 18 teaches that the insulating body is ceramic.
While JAGIELLA does not teach that the coaxial socket connector is sintered to a portion of the second opposing end termination of the cylindrical ceramic body, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in this claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a permanent connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.
and a pair of electrical conductors embedded within the cylindrical ceramic body (Figure 4; first line 8 within body 3 and second line 11 run within insulating body 3) 
While JAGIELLA does not teach that the pair of electrical conductors are sintered to the cylindrical ceramic body, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in This claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a permanent connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.
the pair of electrical conductors including
a first conductor (Figure 2; first line 8 within insulation body 3) disposed to make an electrical connection between the central conductor of the coaxial socket connector (signal line connector 6) and the threaded conductive holder (Paragraph 33; the alternating measurement signal is transmitted from the signal line connection 6 to the sensor element 4 via a first line 8), and
a second conductor (line 11 within insulation body 3) disposed to make an electrical connection between the outer ground shielding layer of the coaxial socket connector (further line connection 7) and the outer conductive shield (nozzle body 2),
While JAGIELLA does teach that further line connection 7 and nozzle body 2 are in direct contact (Paragraph 46), line 11 within insulation body 3 creates an electrical connection by completing a circuit between further line connection 7 and nozzle body 2 (Figure 1). This is done by having one end of line 11 within body 2 be connected directly to nozzle body 2 (Paragraph 35) to complete an electrical circuit (Paragraph 36) which flows from the signal line connection 6 via the first line 8, the sensor element 4, the second line 11, and the resistor 14 back to nozzle body 2 and then the further line connection 7 of the coaxial socket 5. By this means, the outer ground shielding layer of the coaxial socket connector and outer conductive shield are electrically connected through all of those components through line 11 within insulation body 3.
wherein the attachment of the plurality of electrical connection components to the cylindrical ceramic body forms a unitary adapter configuration with the plurality of electrical connection components permanently affixed to the cylindrical ceramic body. 
While JAGIELLA does not teach that the plurality of electrical connection components has a sintered attachment, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in This claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a unitary configuration or permanently affixing a plurality of making the electrical connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.
Fails to teach:
a cylindrical ceramic body having an opening through the center thereof from a first end termination to a second, opposing end termination;
an outer conductive shield formed as a cylindrical sleeve, the outer conductive shield disposed around and sintered to the cylindrical ceramic body so as to form a permanent connection therebetween; 
SHEN (CN 206966872 U) teaches a ceramic assembly for a laser cutting head used to calculate the distance between the nozzle and plate by measuring capacitive value, wherein:
	a cylindrical ceramic body (ceramic ring 1) having an opening through the center thereof from a first end termination to a second, opposing end termination (Figure 1)
	an electrode metal plate 2 connected to the inside of said ceramic body used to accommodate a nozzle
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA with Shen to have the ceramic body be a cylindrical ceramic body. Both of the insulating bodies in JAGIELLA and Shen are used to receive a conductive element within its opening for the purpose of capacitance measurement and one of ordinary skill in the art would have been capable of changing the shape of the ceramic body to be cylindrical with predicable results.
JAGIELLA modified with Shen fails to teach:
an outer conductive shield formed as a cylindrical sleeve, the outer conductive shield disposed around and sintered to the cylindrical ceramic body so as to form a permanent connection therebetween; 
LIU teaches a nozzle device for a laser cutting head with a capacitance sensor structure, wherein:
an outer conductive shield (Figure 2; shielding cover 2 and 5 surrounding insulating sleeve 4) formed as a cylindrical sleeve (Figure 2; formed as a sleeve over insulating sleeve), the outer conductive shield disposed around and connected to the cylindrical ceramic body (Figure 2 Paragraph 5; shielding cover 5 surrounds and is fixed to insulating sleeve 4); 
While Liu does not teach that the outer conductive shield is sintered to the cylindrical ceramic body, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in This claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a permanent connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA with Liu and to modify the nozzle of JAGIELLA as to have a cylindrical shield disposed around and sintered to the cylindrical ceramic body. This would be done to provide the nozzle with a shielding layer which would greatly improve the anti-interference ability of the capacitance sensor (LIU abstract).
Furthermore, components of laser nozzles being cylindrical are known in the art as evidenced by MANFURETSUDO (JP H05146889 A).

Regarding claim 2, JAGIELLA as modified teaches the unitary adapter as defined in claim 1, wherein:
the pair of electrical conductors comprises a pair of wires (first line 8 and second line 11 within insulation body 3).

Regarding claim 4, JAGIELLA as modified teaches the unitary adapter as defined in claim 1.
Shen further teaches:
the threaded conductive holder (metal electrode plate 2) is made of stainless steel (Paragraph 9; metal electrode plate is made of stainless steel).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA with Shen and have the nozzle be made of stainless steel. Both the nozzle and the electrode plate are conductive materials which act as electrodes and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 6, JAGIELLA as modified teaches a unitary adapter as defined in claim 1, wherein:
the cylindrical ceramic body (insulation body 3) includes an outwardly-directed offset portion (Figure 4; flange 30 of insulation body 3) proximate to the second end termination (Figure 4; flange 30 of insulation body 3 is located at the opposite opening to that of sensor element 4), creating a region with a larger diameter than the remainder of the ceramic body (Figure 4; the diameter of the flange 30 is larger than that of the rest of the insulation body 3).

Regarding claim 7, JAGIELLA as modified teaches a unitary adapter as defined in claim 1, wherein:
the coaxial socket connector (coaxial connector socket 5 including first line 8 within body 2 and contact 9) is connected to a recessed area within the outwardly-directed offset portion (Figures 1 and 4; contact element 24 of contact 9 of the coaxial socket connector is connected to a recessed area within the flange 30).
While JAGIELLA does not teach that the coaxial socket connector is sintered to a recessed area within the offset portion, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in This claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a permanent connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JAGIELLA (DE 4201640 C1), in view of SHEN (CN 206966872 U) and LIU (CN 2097057 U) and in further view of “Why is the element platinum used for making electrical contacts?”, 2017, Quora.
Regarding claim 3, JAGIELLA as modified teaches the unitary adapter as defined in claim 2.
	JAGIELLA fails to teach:
wherein the pair of wires comprises a pair of platinum wires.
The NPL teaches that platinum is known in the art to be exceptionally good as electrical connections and has extremely low reactivity.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA and use platinum as material for the making the wires. This would be done as platinum has very low reactivity and very high electrical conductivity.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JAGIELLA (DE 4201640 C1), in view of SHEN (CN 206966872 U) and LIU (CN 2097057 U) and in further view of LEYBZUN (CA 2343722 A1).
Regarding claim 5, JAGIELLA as modified teaches the unitary adapter as defined in claim 1, wherein:
the outer conductive shield (nozzle body 2) is made of steel (Paragraph 45; nozzle body 2 is made of steel)
Furthermore, Paragraph 45 further teaches that steel is simply an example and that the body is made of an electrically conductive material. 
JAGIELLA as modified fails to teach:
the outer conductive shield is made of stainless steel.
LEYBZUN teaches a laser nozzle with capacitance sensing capabilities, wherein:
the first and second bodies 70,72 may be formed of any suitable material including stainless steel
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA with Leybzun and have the nozzle body be made of stainless steel instead of regular steel. Both stainless steel and regular steel are known in the art to be material which is used to make the body of a nozzle and one of ordinary skill in the art would be capable of performing said substitution with predicable results.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JAGIELLA (DE 4201640 C1), in view of SHEN (CN 206966872 U) and LIU (CN 2097057 U) and in further view of SCHUBERT (DE 4426458 A1).
Regarding claim 8, JAGIELLA as modified teaches the unitary adapter as defined in claim 6, wherein:
the outwardly-directed offset portion (Figure 4; flange 30) further comprises a groove (Figure 4; groove where contact elements 24 are touching the insulating body 3)
JAGIELLA fails to teach:
the outwardly-directed offset portion further comprises a groove surrounding the outer periphery thereof, the groove configured to support a gasket to seal the unitary adapter against any cutting gas used by a laser cutting process.
SCHUBERT teaches a laser beam head wherein the capacitance between a sensor electrode and a workpiece is measured, wherein:
the outwardly-directed offset portion (See drawing; peripheral flange 55 of the insulating body 52) further comprises a groove (See drawing; groove between circumferential thread 51 of sensor insert 43 and peripheral flange 55 of insulating body 52) surrounding the outer periphery thereof (said groove is located on the outer periphery of insulating body 52 and peripheral flange 55), the groove configured to support a gasket to seal the unitary adapter against any cutting gas used by a laser cutting process (See drawing; Paragraph 43; a solid area can clearly be seen in that groove which denotes a sealing ring).
	It is well known in the art that sealing rings are used to prevent the leakage of machining gas as evidenced by LOOSE (CN 102029470 A).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA with SCHUBERT and used to teachings of SCHUBERT to add sealing rings to grooves in the flange of the insulating body. This would be done to prevent leakage of the machining gas used for processing a workpiece (JAGIELLA; Paragraph 30).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JAGIELLA (DE 4201640 C1), in view of SHEN (CN 206966872 U) and LIU (CN 2097057 U) and in further view of YOKONO (JP H10249567 A).
Regarding claim 9, JAGIELLA as modified teaches the unitary adapter as defined in claim 6, wherein:
A union nut 29 is disposed to contact a lower edge termination of the insulation body (Figure 4)
JAGIELLA as modified fails to teach:
the outer conductive shield is disposed to contact a lower edge termination of the outwardly- directed offset portion, the outer conductive shield sintered to the lower edge termination of the outwardly-directed offset portion.
YOKONO teaches a laser for a laser beam machine wherein the capacitance between a center electrode a workpiece is measured, wherein:
the outer conductive shield (Figure 6; conductive nozzle main body 10) is disposed to contact a lower edge termination of the outwardly- directed offset portion (Figure 6; nozzle main body 10 touches the lower edge termination of an outwardly-directed offset portion of insulating material 17), the outer conductive shield sintered to the lower edge termination of the outwardly-directed offset portion.
While YOKONO does not teach that the outer conductive shield is sintered to the lower edge termination of the offset portion, the MPEP teaches that method of forming an object is not patentable (sintering) unless there is a significant and unexpected result. In product-by-process limitations, as in this claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, the MPEP also teaches that making an object integral, such as forming a permanent connection, is merely a matter of obvious engineering choice. MPEP2144.04.VB.
Furthermore, sintering is well known in the art as evidenced by YOON (KR 20160077469 A) and SUGAWARA (US 7067085 B1) and such a method would be obvious to use as it is a well-known and reliable method of connection.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified JAGIELLA with YOKONO and have the outer conductive shield be disposed to contact a lower edge termination of the outwardly directed offset portion. This would be done to assist in providing a tight seal against potential leakage of processing gases.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763